DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Prior Art
The following is a list of the prior art relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 6,055,821
Song et al.
United States Patent 6,453,759
Lebski et al.
United States Patent Application Publication 2019/0368980
Barmash

Claim Rejections - 35 U.S.C. § 102
The following are quotations of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 3-5, 8, 15, 16, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lebski et al.
With regard to claim 1 Lebski et al. disclose a method for capturing a sample by providing a sample probe into a sample container (reference item 38) containing a fluid sample (reference item 36).  The sample probe is fluidically coupled to a vacuum source (reference item 20). The vacuum source creates a vacuum in the sample probe and a sample reservoir (reference item 24) in order to draw a fluid sample from the sample container into the sample probe and subsequently into a fluid transfer line (reference item 34).  The fluid sample is directed from the fluid transfer line to the sample reservoir.  The sample reservoir is fluidically coupled with a valve (reference item 30).  Lebski et al. further disclose using a sensor (reference item 42) to detect the presence of the fluid sample prior to introduction of the fluid sample from the fluid transfer line to the sample reservoir.  The sensor will generate one or more sensed signals which will be transmitted to a controller (reference item 12).  Based on the sensed signals the controller will stop the operation of the vacuum source thus capturing a fluid sample in the reservoir.
	With regard to claim 3 the leading edge of the fluid sample in the transfer line will be detected by the sensor.
With regard to claims 4 and 16 Lebski et al. teach transmitting one or more control signals from the controller to a second valve (reference item 16) in fluid communication with the vacuum source to change the configuration of the second valve from a first fluid flow configuration that permits fluid communication between the vacuum source and the sample probe to a second fluid flow configuration.  This second flow condition is one that allows the reservoir's pressure to reach an atmospheric pressure and blocks fluid communication between the vacuum source and the sample probe.
	With regard to claim 5 the control signal to the to stop the operation of the vacuum source must be a control signal to a power source of the vacuum source.
With regard to claim 8 the sensor can be an optical sensor.
With regard to claim 15 the sensor will detect the presence of the sample before it reaches the valve.  
With regard to claim 19 the reservoir an inlet and an outlet both of which are fluidically coupled to the valve.  
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 2 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lebski et al.
With regard to claim 2 it is considered to be obvious to one of ordinary skill in order to provide a sensor (such as a sensor similar to reference item 42) in the outlet of the reservoir so that one can further ensure that a desired sample size is delivered to a receptacle (reference item 32) and/or so that one can ensure that the receptacle does not overflow.  
With regard to claim 14 it is considered to be obvious to one of ordinary skill in order to scale the various dimensions of the sampling system taught by Lebski et al. (tube lengths, tube inner diameters, pump operation time, etc.) in order to obtain a desired sample size from whatever sample source is desired.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lebski et al. as applied to claim 1 above, and further in view of Barmash.
With regard to claim 9 Lebksi et al. teach obtaining a sample in a reservoir.  Lebski et al. do not necessarily mention transferring the sample from the reservoir to an analytic instrument.  However, Barmash teaches obtaining a sample and transferring to an analytical instrument (reference item 230).
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Lebski et al. with the teachings of Barmash in order to direct a sample to an analytical instrument so that one can quickly obtain the results of the sample's properties.   
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lebski et al. as applied to claim 5 above, and further in view of Song et al.
With regard to claim 6 Lebksi et al. teach obtaining a sample using a vacuum source.  A controller turns off the vacuum source when a desired sample is obtained.  Lebski et al. do not necessarily mention a valve that biases to a closed position when the power to the vacuum source is removed.  However, Song et al. teaches that it is known to provide a valve that closes when a vacuum pump's power is removed ("...a solenoid actuated valve mounted in said discharge line that is arranged to open when the vacuum pump is operating and to immediately close when the vacuum pump is not operating or the vacuum pump experiences a loss of power").
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Lebski et al. with the teachings of Song et al. in order to close another valve when power to a vacuum pump is removed so that the other valve (reference item 16) can easily raise the reservoir's pressure to atmospheric pressure.
Allowable Subject Matter
Claims 7, 10-13, 17, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center. Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center please visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are additional questions.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2855